

116 HR 5434 IH: Recognizing the Protection of Motorsports Act of 2019
U.S. House of Representatives
2019-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5434IN THE HOUSE OF REPRESENTATIVESDecember 16, 2019Mr. McHenry (for himself, Mr. Ruiz, Mr. Hudson, Mr. Schrader, Mr. Posey, Mr. Cisneros, and Mr. Burgess) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Clean Air Act to provide an exemption from certain antitampering provisions for certain actions for modifying a motor vehicle that is not legal for operation on a street or highway and is to be used solely for competition, and for other purposes. 
1.Short titleThis Act may be cited as the Recognizing the Protection of Motorsports Act of 2019 or the RPM Act of 2019. 2.Exemption from antitampering provisionsSection 203(a) of the Clean Air Act (42 U.S.C. 7522(a)) is amended by adding at the end the following: No action with respect to any device or element of design referred to in paragraph (3) shall be treated as a prohibited act under that paragraph if the action is for the purpose of modifying a motor vehicle into a vehicle that is not legal for operation on a street or highway and is to be used solely for competition.. 
3.RegulationNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall finalize a regulation to implement the amendment made by this Act. 4.Effective dateSection 2 shall take effect not later than one year after the date of enactment of this Act without regard to whether a final regulation has been promulgated as required by section 3. 
